This is a suit instituted by appellee to recover damages arising from negligence in handling certain cattle and delay in transportation, said cattle having been shipped from Hebbronville, Tex., to Ft. Worth, Tex. There was no contract alleged, except one arising from delivery of the cattle to the Texas Mexican Railway Company to be by it delivered to appellant. Receivers of appellant answered by general demurrer and general denial. The cause was submitted to a jury on special issues, and upon the answers judgment was rendered for appellee as against appellant for $250, and in favor of the Texas Mexican Railway Company, that appellee recover nothing by his suit.
The first assignment of error seeks to raise error as to the admission of testimony upon the part of J. W. Sutherland as to a conversation he had with C. Hanson, appellant's live stock agent. The statement following the assignment of error fails to show that the evidence was objected to, or that any bill of exception was taken to a refusal to withdraw it from the jury. No such bill of exceptions appears in the record, and if it did the record shows that the jury was instructed not to consider the testimony to which the assignment of error applies. The assignment of error will not be considered.
The second assignment of error seeks to question the action of the court in failing to require appellee to produce a bill of lading or other written contract. The statement fails to indicate that appellant made any effort to have appellee produce a bill of lading. It would have been rather difficult for appellee to produce a bill of lading, as none was given him by the initial carrier, and his suit was not based on a written contract. The statement under the assignment of error seems to have no application to it whatever. The assignment of error is overruled.
It was alleged as one of the grounds of negligence that appellant had caused the cattle "to be needlessly unloaded for feed and water, whereby said stock were delayed for many hours." For some reason not disclosed by the assignment of error, which is submitted as a proposition, objection is made to the submission of the issue, but the record fails to show that any such issue was submitted to the jury. The assignment is overruled.
The evidence is sufficient to sustain the answers of the jury.
The judgment is affirmed.